                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

MICHAEL R. FREMIN                                 CIVIL ACTION NO. 17-1670-P

VERSUS                                            JUDGE S. MAURICE HICKS, JR.

DET. TUTTLE, ET AL.                               MAGISTRATE JUDGE HAYES

                                        JUDGMENT

        Based on the foregoing Memorandum Ruling, in addition to having considered the

Report and Recommendation of the Magistrate Judge, together with the written objections

filed by the parties, and concurring with the findings of the Magistrate Judge as to all

claims except as to Plaintiff’s bystander liability claim against Defendant Humphrey,

        IT IS ORDERED that Defendants’ Motion for Summary Judgment (Record

Document 33) is GRANTED and all of Plaintiff’s claims are hereby DISMISSED WITH

PREJUDICE.

        The Clerk of Court is directed to close this case.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 30th day of September,

2019.
